Citation Nr: 0917759	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-38 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 
1972 and again from December 1972 to July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA).   During the pendency of this appeal, the 
Veteran's claims file was transferred to the jurisdiction of 
the Detroit, Michigan RO, which has certified the case for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
a cervical spine disability.  Post-service treatment records 
demonstrate the Veteran has complained of experiencing neck 
pain.  An x-ray taken in 1994 at a private facility shows 
that the examiner's impression was that of early degenerative 
disc disease at the C5-6 level.  Likewise, an August 2006 VA 
MRI report shows that the interpreting physician's impression 
was that of multilevel degenerative changes and cervical 
spondylosis.   The examiner also noted that the Veteran had 
abnormal hyperintense signal involving the intervertebral 
disks at C3-C4 through C5-C6 and abnormal marrow signal 
predominantly involving the CC5-C6 level, with minimal 
endplate irregularity.  According to the interpreting 
physician, it was possible that such findings were related to 
underlying advanced degenerative disk disease, but that the 
possibility of infection could not be entirely ruled out.  

The Veteran asserts that such cervical spine condition is due 
to the same in-service softball accident that caused his 
service-connected left shoulder disability.  Statements on 
appeal may also be construed as contending that it is due to, 
or aggravated by, his service-connected left shoulder 
disability.  The matter of secondary service connection has 
not been adjudicated nor developed for appellate 
consideration.  However, the Board finds that the secondary 
service-connection issue is inextricably intertwined with the 
issue on appeal.  

According to the Veteran during his March 2009 
Videoconference Hearing, while participating in an in-service 
softball game, he ran into the shortstop while running to 
third base and fell to the ground unconscious.  (Transcript 
(T.) at page (pg.) 3).  His service treatment records indeed 
show that while playing softball in September 1975, he ran 
into another player at third base and injured his left 
shoulder.  However, a review of the claims file does not show 
that the Veteran has been provided a VA examination to 
determine whether his current neck disability is related to 
his documented September 1975 accident, and/or his service-
connected left shoulder disability.  The Board finds that 
such an opinion is necessary in order to properly adjudicate 
the Veteran's claim.  Therefore, the Board finds that the 
claim must be remanded for a VA examination and clinical 
opinion as to the nature and etiology of the Veteran's 
current cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1. Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for a cervical spine 
disability, to include as secondary to a 
service-connected left shoulder 
disability, including which evidence, if 
any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  Additionally, the 
Veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim.  
He must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date 
in the event of award of the benefit 
sought.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his left shoulder 
disability and cervical spine disability 
since service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current cervical spine disability.  
All necessary tests should be performed.  
The examiner should be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran 
has a cervical spine disability that is 
related to any incident of service, to 
include the documented September 1975 
softball game accident. The examiner 
should also be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
cervical spine disability that is 
proximately caused or aggravated by his 
service-connected left shoulder 
disability.  The rationale for all 
opinions expressed should be set forth. 
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Thereafter, the RO should 
readjudicate the issue on appeal, and 
also separately adjudicate in a formal 
rating decision the issue of entitlement 
to service connection for a cervical 
spine disability as secondary to service-
connected left shoulder disability.  If 
the benefit sought remains denied, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case, to include the laws and 
regulations applicable in adjudicating 
service connection for a disability as 
secondary to service-connected 
disability, and afford the Veteran and 
his representative the appropriate 
opportunity to respond.  The Veteran must 
be advised that a timely substantive 
appeal must be received as to the 
secondary service connection matter in 
order to warrant appellate consideration.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




